Case: 18-14999   Date Filed: 03/19/2020   Page: 1 of 17



                                                           [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 18-14999
                         ________________________

                   D.C. Docket No. 1:17-cv-23696-KMW



CUTLER BAY APARTMENTS, LLC,
FIRST CUTLER GARDENS, LLC,

                                               Plaintiffs - Appellants,

versus

BANK OF AMERICA, N.A.,

                                               Defendant - Appellee.

                         ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (March 19, 2020)

Before MARTIN, GRANT, and LAGOA, Circuit Judges.

LAGOA, Circuit Judge:
              Case: 18-14999     Date Filed: 03/19/2020    Page: 2 of 17



      Cutler Bay Apartments, LLC, and First Cutler Gardens, LLC (collectively,

“Appellants”), two Florida limited liability companies, appeal the district court’s

order granting summary judgment in favor of Bank of America, N.A. (“BANA”) on

Appellants’ claims of breach of contract and breach of the covenant of good faith

and fair dealing. For the reasons discussed below, we affirm the district court’s grant

of summary judgment.

I.    FACTUAL AND PROCEDURAL HISTORY

      Appellants wanted to refinance loans tied to two apartment complexes located

in Miami-Dade County. To that end, on March 27, 2014, Appellants signed two

exclusive brokerage agreements with CLD Capital, Inc. (“CLD”), under which CLD

would negotiate the refinancing on Appellants’ behalf (the “CLD Agreements”).

The CLD Agreements provided that that CLD would have the exclusive right to

negotiate loans on behalf of Appellants for ninety days following the execution of

the CLD Agreements, that Appellants would pay CLD an origination fee of 0.5

percent of the refinanced loan amounts, that CLD would be entitled to any income

losses if Appellants breached the exclusivity provisions, and that arbitration of

disputes arising from a breach of the agreements would occur in Georgia.

      On April 7, 2014, Appellants entered into two identical loan application

agreements (the “Loan Applications”) with BANA. The Loan Applications set forth

the terms under which BANA agreed to consider providing refinancing to


                                          2
              Case: 18-14999      Date Filed: 03/19/2020   Page: 3 of 17



Appellants. The Loan Applications also addressed potential brokerage agreements

that either party might enter, stating:

      Brokerage and Referral Fees: By execution of this Application, the
      Borrower agrees to pay any and all fees imposed or charged by all
      brokers, mortgage bankers and advisors hired or contracted by the
      Borrower who brought about the issuance of this Application or the
      consideration of or making of the Proposed Loan pursuant hereto, and
      agrees to indemnify and hold Lender harmless from and against any
      and all claims, demands and liability for brokerage commissions,
      assignment fees, finder’s fees or other compensation whatsoever
      arising from this Application or Lender’s making of the Proposed Loan
      which may be asserted against Lender by any person. Lender hereby
      agrees to pay any and all fees imposed or charged by all brokers hired
      solely by the Lender. In addition, Borrower acknowledges that Lender
      may from time to time enter into an agreement under which Lender
      provides compensation to a broker, mortgage banker, advisor,
      correspondent or finder (which may be affiliated with Lender) who
      brought about the issuance of this Application or the consideration of
      or making of the Proposed Loan, whether in the form of referral,
      incentive, profit sharing or servicing related fees, provided, however,
      such parties shall have no authority to act on behalf of, or bind, Lender
      in any manner. Lender agrees to indemnify and hold Borrower
      harmless from and against any and all claims, demands and liability
      arising under such agreement.

The parties further agreed that the Loan Applications would be governed by New

York law. Finally, the Loan Applications included Appellants’ requested carveout

to the “Exclusivity” provisions so that Appellants could continue separate

refinancing negotiations with BankUnited, NA (“BankUnited”). Significantly, CLD

was not involved in Appellants’ negotiations with BankUnited.

      During the refinancing process, CLD’s Vice President, Leanne Eicoff,

discussed with James Angoff, an employee of BANA, the prospect of securing a
                                           3
             Case: 18-14999    Date Filed: 03/19/2020   Page: 4 of 17



referral or finder’s fee of 0.5 percent for CLD if CLD was able to successfully

convince Appellants to refinance their loans with BANA. At the time, Appellants

were unaware of any discussion about a potential referral or finder’s fee for CLD.

Ultimately, Appellants did not refinance with BANA.           Instead, Appellants

refinanced with BankUnited.

      On October 8, 2014, CLD made a demand for arbitration and presented a

statement of claims against Appellants. In its demand, CLD claimed that Appellants

breached the exclusivity provisions in the CLD Agreements and sought damages and

its attorney’s fees “pursuant to the [CLD] Agreements.” As damages, CLD sought

0.5 percent of each proposed loan amount for Appellants’ breach of the CLD

Agreements’ exclusivity provisions, as well as the additional 0.5 percent of each

proposed loan CLD claimed it would have received from BANA as a finder’s fee.

Appellants and CLD proceeded to arbitration (the “CLD Arbitration”). On February

6, 2016, the arbitrator denied CLD’s claims under the CLD Agreements against

Appellants but did not award Appellants their attorney’s fees for defending

themselves against CLD’s claims.

      Subsequently, on October 10, 2017, Appellants sued BANA for (1) breach of

contract and (2) breach of the covenant of good faith and fair dealing. In their

Complaint, Appellants alleged that BANA failed to indemnify Appellants against

CLD’s claims in the CLD Arbitration, as required by the Loan Applications, and that


                                        4
              Case: 18-14999    Date Filed: 03/19/2020   Page: 5 of 17



as a result, Appellants suffered damages of over $200,000 in legal fees and costs

defending themselves. In its Answer, BANA denied all of Appellants’ allegations

and raised several affirmative defenses. After various motions were filed by the

parties, BANA moved for summary judgment. In its motion, BANA argued that, as

a matter of law, BANA owed no duty to indemnify Appellants, as the indemnity

provisions in the Loan Applications did not apply to the contractual dispute between

CLD and Appellants that arose from the CLD Agreements and that was the subject

of the CLD Arbitration. BANA further argued that Appellants’ claim for breach of

the covenant of good faith and fair dealing failed as a matter of law, as Appellants

were unable to alter BANA’s obligations under the unambiguous terms of the Loan

Applications’ indemnity provisions.

      The district court referred BANA’s motion for summary judgment to a

magistrate judge for a report and recommendation. On September 24, 2018, the

magistrate judge issued an Amended Report and Recommendation (the “Report and

Recommendation”). In his Report and Recommendation, the magistrate judge

determined that no binding terms of the Loan Applications ever materialized because

certain conditions precedent were not met and, thus, no indemnity agreement was

ever perfected between the parties. The magistrate judge therefore concluded that

BANA had no duty to indemnify Appellants and recommended granting summary

judgment in favor of BANA on the breach of contract claim. As an alternate ground


                                         5
              Case: 18-14999    Date Filed: 03/19/2020   Page: 6 of 17



for summary judgment, the magistrate judge also considered whether BANA’s duty

to indemnify, assuming one did arise, extended to CLD’s claims in the CLD

Arbitration. Applying New York law, the magistrate judge determined that the CLD

Agreements and the Loan Applications were two separate sets of documents

governed by different law and prepared by independent entities and that BANA was

not even referenced in the CLD Agreements. The magistrate judge further noted

that CLD’s claims in arbitration were based solely on Appellants’ breach of the CLD

Agreements. The magistrate judge rejected Appellants’ argument that BANA had a

duty to indemnify them against CLD because BANA offered to pay CLD a

commission if CLD successfully convinced Appellants to close their refinancing

with BANA, concluding that such a claim lay outside the scope of indemnity liability

under New York law. The magistrate judge therefore recommended that summary

judgment be entered in favor of BANA on Appellants’ breach of contract claim on

this ground as well.

      Turning to Appellants’ claim of breach of the covenant of good faith and fair

dealing, the magistrate judge noted that New York law “does not recognize a

separate cause of action for breach of the implied covenant of good faith and fair

dealing outside the scope of a traditional breach of contract claim.” The magistrate

judge noted that, although “deficient,” Appellants’ breach of contract claim arose

from some contractual language in the Loan Applications. As such, the magistrate


                                         6
              Case: 18-14999     Date Filed: 03/19/2020   Page: 7 of 17



judge found that the allegations in the second count were “not viable claims because

they [were] inconsistent with the terms of the parties’ agreement,” which “simply

required BANA to diligently evaluate [Appellants’] request for a loan and, if that

loan resulted from or related to BANA’s broker, to indemnify [Appellants] for any

claims arising out of an agreement between BANA and the broker.” Finding this

claim also had no legal merit, the magistrate judge recommended summary judgment

be entered in favor of BANA. Appellants filed objections to the Report and

Recommendation, which BANA opposed.

      On October 30, 2018, the district court issued an order affirming and adopting

the magistrate judge’s Report and Recommendation, finding that:

      [(1)] the plain language of the Loan Applications at issue provides that
      the indemnity provision was not binding unless [BANA] issued a loan,
      and it never did so; (2) even if the indemnity provision were binding, it
      would not apply to [Appellants’] indemnification claims in this case;
      and (3) no liability exists for [Appellants’] related claim for breach of
      good faith and fair deadline [sic].

In a separate order, the district court entered final judgment in favor of BANA on all

of Appellants’ claims. This timely appeal ensued.

II.   STANDARD OF REVIEW

      We review de novo a district court’s order granting summary judgment,

“view[ing] the evidence (and inferences) in the light most favorable to the . . . non-

moving parties.” Asalde v. First Class Parking Sys. LLC, 898 F.3d 1136, 1138 (11th

Cir. 2018). “Summary judgment is appropriate only when ‘the pleadings, the
                                          7
              Case: 18-14999     Date Filed: 03/19/2020    Page: 8 of 17



discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.’” Penley v. Eslinger, 605 F.3d 843, 848 (11th Cir. 2010) (quoting

Fed. R. Civ. P. 56(c)(2)). “A dispute over an issue of material fact is genuine if the

evidence would permit a reasonable jury to return a verdict for the party against

whom summary judgment is sought.” Camp Creek Hosp. Inns, Inc. v. Sheraton

Franchise Corp., 139 F.3d 1396, 1400 (11th Cir. 1998). “If, however, the evidence

of a genuine issue of material fact is ‘merely colorable’ or of insignificant probative

value, summary judgment is appropriate.” Id. (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249–50 (1986)).

III.   ANALYSIS

       On appeal, Appellants argue that the district court erred by granting summary

judgment in favor of BANA on Appellants’ breach of contract and breach of the

covenant of good faith and fair dealing claims. We first consider Appellants’

arguments on the breach of contract claim before turning to their arguments

regarding the breach of covenant claim.

       A.    Breach of Contract Claim

       In his Report and Recommendation, the magistrate judge considered two

separate grounds for granting summary judgment in favor of BANA on Appellants’

breach of contract claim, both of which the district court adopted. First, the


                                          8
                Case: 18-14999     Date Filed: 03/19/2020   Page: 9 of 17



magistrate judge determined that any duty to indemnify Appellants was never

perfected, as no binding terms of the Loan Applications materialized because certain

conditions precedent were not satisfied. Appellants assert that BANA waived this

argument because BANA failed to raise it as an affirmative defense, and the district

court was unable to consider it sua sponte as a basis for granting summary judgment.

         A “failure to plead an affirmative defense typically results in waiver of that

defense,” and “[c]ourts ‘generally lack the ability to raise an affirmative defense sua

sponte.’” Roberts v. Gordy, 877 F.3d 1024, 1028 (11th Cir. 2017) (quoting Latimer

v. Roaring Toyz, Inc., 601 F.3d 1224, 1239 (11th Cir. 2010)). This Court has

previously reversed a district court’s grant of summary judgment where the district

court sua sponte considered an argument never raised in a defendant’s pleadings.

See, e.g., Latimer, 601 F.3d at 1238–41. Here, BANA never raised as an affirmative

defense that the indemnity provisions in the Loan Applications were not perfected.

Instead, BANA alleged that the scope of the indemnity provisions did not apply to

CLD’s claims against Appellants in the CLD Arbitration. Accordingly, it was

improper for the magistrate judge to consider, and the district court to adopt, this

ground as a basis for granting summary judgment on Appellants’ breach of contract

claim.

         As a separate ground for recommending summary judgment, however, the

magistrate judge also considered BANA’s argument that the indemnity provisions


                                            9
              Case: 18-14999     Date Filed: 03/19/2020    Page: 10 of 17



did not extend to CLD’s claims against Appellants in the CLD Arbitration. The

magistrate judge determined that the CLD Agreements and Loan Applications were

two separate sets of agreements and that CLD’s claims against Appellants in the

CLD Arbitration were based solely on Appellants’ breach of the CLD Agreements,

not any agreement between CLD and BANA. The magistrate judge noted that the

parties had agreed to apply New York law to the Loan Applications. As such, the

magistrate judge found that, under New York law, the indemnity provisions did not

apply to the CLD Arbitration claims and recommended granting summary judgment

on this separate basis, which the district court also adopted. Appellants argue that

the magistrate judge and district court erred by finding the indemnity provisions did

not apply to CLD’s claims against them. We disagree.

      Under New York law, an indemnity provision “should be construed so as to

encompass only that loss and damage which reasonably appear to have been within

the intent of the parties.” Niagara Frontier Transp. Auth. v. Tri-Delta Constr. Corp.,

487 N.Y.S.2d 428, 431 (N.Y. App. Div. 1985), aff’d, 484 N.E.2d 1047 (N.Y. 1985).

Furthermore, an indemnity provision “should not be extended to include damages

which are neither expressly within its terms nor of such character that it is reasonable

to infer that they were intended to be covered under the contract.” Id.; accord McKay

v. Weeden, 50 N.Y.S.3d 684, 689–90 (N.Y. App. Div. 2017). As noted above, the

Loan Applications’ indemnity provisions each provided the following:


                                          10
             Case: 18-14999     Date Filed: 03/19/2020   Page: 11 of 17



      Borrower acknowledges that Lender may from time to time enter into
      an agreement under which Lender provides compensation to a broker,
      mortgage banker, advisor, correspondent or finder . . . who brought
      about the . . . making of the Proposed Loan, whether in the form of
      referral, incentive, profit sharing or servicing related fees, provided,
      however, such parties shall have no authority to act on behalf of, or
      bind, Lender in any manner. Lender agrees to indemnify and hold
      Borrower harmless from and against any and all claims, demands and
      liability arising under such agreement.

(emphasis added).

       Reviewing the record in the light most favorable to Appellants, we find that

BANA had no duty to indemnify Appellants against CLD’s claims in the arbitration,

as those claims did not arise under a referral or finder’s fee agreement between CLD

and BANA. Prior to the execution of the Loan Applications between Appellants and

BANA, Appellants and CLD entered into the CLD Agreements, which provided that

CLD had the exclusive right to negotiate loans for Appellants’ apartment complexes

on behalf of Appellants for a ninety-day period following the execution of the

agreements. CLD’s demand and statement of claims was based solely on the CLD

Agreements, alleging that Appellants “were bound to exclusively utilize and work

with CLD with regard to refinancing” and “[i]nstead of complying . . . , [Appellants]

breached the exclusivity agreement by sourcing the refinancing . . . from another

lender.” Moreover, CLD sought damages and attorney’s fees “pursuant to the [CLD]

Agreements.” Thus, the only contracts at issue in the CLD Arbitration were the CLD

Agreements, which are not covered by the Loan Applications’ indemnity provisions.


                                         11
                Case: 18-14999   Date Filed: 03/19/2020   Page: 12 of 17



      Moreover, even if the scope of the CLD Arbitration could be considered to

include the Loan Applications because of the potential referral fee CLD negotiated

with BANA, Appellants did not close any loan with BANA. The discussion between

CLD and BANA about a potential finder’s fee if Appellants closed with BANA does

not constitute an executed finder’s fee agreement between CLD and BANA that

could fall within the Loan Applications’ indemnity provisions. The fact that

Appellants did not close with BANA rendered the indemnity provisions

inapplicable.

      We also reject Appellants’ suggestion to expand the Loan Applications’

indemnity provisions to cover any engagement of a broker by BANA as contrary to

New York law’s strict construction of indemnity provisions. See McKay, 50
N.Y.S.3d at 689 (“It is axiomatic that, ‘[w]hen a party is under no legal duty to

indemnify, a contract assuming that obligation must be strictly construed to avoid

reading into it a duty which the parties did not intend to be assumed.’” (alteration in

original) (quoting Hooper v. AGS Computers, Inc., 74 N.E.2d 903, 905 (N.Y.

1989))). The indemnity provisions at issue required BANA to indemnify Appellants

only for claims arising from an agreement by BANA with a broker to pay that broker

a finder’s fee where the broker referred a borrower to BANA who then went forward

and closed on a loan with BANA. For example, BANA would have been required

to indemnify Appellants in a situation where BANA had entered into a finder’s fee


                                          12
               Case: 18-14999    Date Filed: 03/19/2020   Page: 13 of 17



agreement with CLD, the loans had closed, BANA refused to pay CLD a finder’s

fee, and CLD then sought the finder’s fee from Appellants instead of BANA. That

is not what happened here, and the fact that CLD sought the amount it would have

earned as a finder’s fee if Appellants had closed with BANA as damages in the CLD

Arbitration by itself does not trigger BANA’s duty to indemnify Appellants.

         Accordingly, because CLD’s claims in the CLD Arbitration arose from the

CLD Agreements and not from the Loan Agreements, we hold that the district court

properly granted summary judgment in favor of BANA on the breach of contract

claim.

         B.    Breach of Covenant Claim

         Finally, we address Appellants’ argument that the district court erred in

granting summary judgment in favor of BANA on their breach of the covenant of

good faith and fair dealing claim. Specifically, Appellants contend that BANA’s

alleged “acts and omissions” during the CLD Arbitration are “distinct facts” separate

from their claim alleging breach of the Loan Applications’ indemnity provisions.

This argument is without merit.

         “Under New York law, parties to an express contract are bound by an implied

duty of good faith, but breach of that duty is merely a breach of the underlying

contract.” Harris v. Provident Life & Accident Ins. Co., 310 F.3d 73, 80 (2d Cir.

2002) (quoting Fasolino Foods Co. v. Banca Nazionale del Lavoro, 961 F.2d 1052,


                                          13
             Case: 18-14999     Date Filed: 03/19/2020    Page: 14 of 17



1056 (2d Cir. 1992)). “New York law . . . does not recognize a separate cause of

action for breach of the implied covenant of good faith and fair dealing when a

breach of contract claim, based upon the same facts, is also pled.” Id. at 81; accord

ARI & Co., Inc. v. Regent Int’l Corp., 273 F. Supp. 2d 518, 522 (S.D.N.Y. 2003).

“A claim for breach of the implied covenant will be dismissed as redundant where

the conduct allegedly violating the implied covenant is also the predicate for breach

of covenant of an express provision of the underlying contract.” Harris, 310 F.3d at

80 (quoting ICD Holdings S.A. v. Frankel, 976 F. Supp. 234, 243–44 (S.D.N.Y.

1997)); accord Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 125 (2d Cir. 2013); see

also, e.g., Canstar v. J.A. Jones Constr. Co., 622 N.Y.S.2d 730, 731 (N.Y. App. Div.

1995). Thus, “a breach of the implied covenant of good faith claim can survive a

motion to dismiss ‘only if it is based on allegations different than those underlying

the accompanying breach of contract claim.’” ARI, 273 F. Supp. 2d at 522 (quoting

Siradas v. Chase Lincoln First Bank, N.A., No. 98 Civ. 4028, 1999 WL 787658, at

*6 (S.D.N.Y. Sept. 30, 1999)). Additionally, where the plaintiff seeks relief that is

“‘intrinsically tied to the damages allegedly resulting from the breach of contract,’

there is no separate and distinct wrong that would give rise to an independent claim”

for breach of the implied covenant. Id. (citation omitted) (quoting Alter v. Bogoricin,

No. 97 Civ. 0662, 1997 WL 691332, at *8 (S.D.N.Y. Nov. 6, 1997)). Finally, “New

York law is clear that the implied covenant cannot be used to create independent


                                          14
             Case: 18-14999     Date Filed: 03/19/2020    Page: 15 of 17



obligations beyond the contract.” Id. at 523; accord Dalton v. Educ. Testing Serv.,

663 N.E.2d 289, 291–92 (N.Y. 1995) (“The duty of good faith and fair dealing,

however, is not without limits, and no obligation can be implied that ‘would be

inconsistent with other terms of the contractual relationship.’” (quoting Murphy v.

Am. Home Prods. Corp., 448 N.E.2d 86, 91 (N.Y. 1983))).

      In the second count of their complaint, Appellants alleged that:

      BANA breached the covenant of good faith and fair dealings under the
      Agreements by . . . allowing CLD to bring the Arbitration suit against
      [Appellants] and doing absolutely nothing in [Appellants’] defense, by
      picking sides with CLD in the Arbitration litigation, by entering into an
      oral promise with CLD that caused CLD to file an Arbitration suit
      against [Appellants], by failing to communicate in writing the existence
      of that promise to [Appellants] along with failing to memorialize the
      terms of the promise with CLD, by failing to communicate with CLD
      that the carve out to the exclusivity was a complete bar to CLD’s action,
      and by failing to indemnify [Appellants] from CLD’s Arbitration suit.
      . . . In addition, BANA refused to even attend the arbitration via skype
      . . . to assist [Appellants] in rebutting false testimony presented by CLD
      ....

We agree with the magistrate judge and district court that the “violations” in this

claim were tied to the Loan Applications’ indemnity provisions. As explained

above, however, the Loan Applications do not create a duty for BANA to indemnify

Appellants beyond a third-party broker’s claims arising from a referral or finder’s

fee agreement executed between that broker and BANA. BANA therefore had no

duty to indemnify Appellants for CLD’s claims in arbitration. We decline to extend

the implied covenant of good faith and fair dealing to the preliminary finder’s fee


                                         15
                Case: 18-14999    Date Filed: 03/19/2020    Page: 16 of 17



discussions between BANA and CLD, as doing so would be inconsistent with the

terms of the Loan Applications. See Dalton, 663 N.E.2d at 291–92.

         Moreover, the allegations in Appellants’ claim are clearly tied to their breach

of contract claim, as those allegations relate to BANA not indemnifying or otherwise

participating in the CLD Arbitration. See, e.g., Cruz, 720 F.3d at 125 (finding

plaintiff’s “claim for breach of the implied covenant of good faith and fair dealing”

redundant where “his breach of contract claim clearly rest[ed] on the same alleged

deceptive practices”). Additionally, the damages Appellants seek for their count of

breach of covenant—attorney’s fees for defending the CLD Arbitration—are

“intrinsically tied” to the damages resulting from the breach of contract, i.e., the

same amount of attorney’s fees. Cf. ARI, 273 F. Supp. 2d at 522 (finding damages

for the plaintiff’s claim of breach of the implied covenant of good faith and fair

dealing “intrinsically tied to” the plaintiff’s breach of contract claim where the

plaintiff sought to recover the exact amount of money for loss of commissions). The

breach of covenant claim therefore is redundant of Appellants’ breach of contract

claim, and the district court properly granted summary judgment for BANA on this

claim.

IV.      CONCLUSION

         The magistrate judge and district court correctly determined (1) that under the

Loan Applications’ indemnity provisions, BANA had no duty to indemnify


                                            16
              Case: 18-14999       Date Filed: 03/19/2020   Page: 17 of 17



Appellants for CLD’s claims in the CLD arbitration and (2) that Appellants’ claim

of breach of the covenant of good faith and fair dealing was inconsistent with the

indemnity provisions, as well as redundant of the breach of contract claim.

Accordingly, we hold that the district court properly granted summary judgment in

favor of BANA on both counts of Appellants’ complaint, and therefore affirm the

district court’s final judgment.

      AFFIRMED.




                                            17